Title: To James Madison from Elias Boudinot, 6 January 1804 (Abstract)
From: Boudinot, Elias
To: Madison, James


6 January 1804, Philadelphia. “I have the honor of inclosing my annual report of the Issues of the Mint for the information of the President of the United States.
“Sometime since I sent the Examinations relative to the Charges made by George Breining against the Chief-Coiner of the Mint, which I hope got safe to hand. Mr. Voigt is in a disagreeable predicament, while he remains in a state of uncertainty with regard to the sentiments of the President. Indeed it would be advantageous to the discipline of the Mint to know the mind of the President on the subject, particularly if he should be satisfied with the result of the inquiry. Breining turns out a bad character, and we have lately recovered a number of Tools he had privately taken from the Mint.”
 

   
   Letterbook copy and letterbook copy of enclosure (DNA: RG 104, Domestic Letters and Statements of Mint); letterbook copy (DNA: RG 104, Letters Sent by Director of Mint, vol. 1); Tr of enclosure (DNA: RG 46, President’s Messages, 8A-E5); Tr of enclosure (DNA: RG 233, President’s Messages, 8A-D1). First letterbook copy 1 p. For enclosure, see n. 1.



   
   The enclosure was the annual report of activities at the Mint for the year 1803 (3 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 2:75–77), which was transmitted in Jefferson’s 13 Jan. 1804 message to Congress (printed ibid., 2:75).



   
   See Boudinot to JM, 5 Nov. 1803.


